

116 S3668 IS: To assist COVID–19 recovery efforts in Sudan.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3668IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo assist COVID–19 recovery efforts in Sudan.1.COVID–19 recovery efforts in Sudan(a)FindingsCongress makes the following findings:(1)Sudan is in the midst of a political transition to democracy, but the transition remains fragile.(2)High inflation and a shrinking economy threaten to undermine the transition.(3)The COVID–19 pandemic could overwhelm Sudan’s health system and further weaken its economy.(4)Significant arrears prevent Sudan from accessing financing to combat the COVID–19 pandemic from the International Monetary Fund, the World Bank, and the African Development Bank. (b)AuthorizationNotwithstanding any other provision of law, the Secretary of the Treasury may instruct the United States executive director of an international financial institution to use the voice and vote of the United States to support assistance by such institution, including any loan, credit, or guarantee, for Sudan, provided that such assistance must be related to Sudan’s response or recovery from the COVID–19 pandemic. (c)International financial institution definedIn this section, the term international financial institution means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. 